EXHIBIT B
oO ON DO UN BR W NY

NU NO NO N N NO BF fF FP FP FP FP FP FF KF F&F
wo BB W NY fF ODO OHO WA N OO NT BP W N KF OO

 

 

TRANSCRIBED FROM DIGITAL RECORDING
IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

UNITED STATES OF AMERICA,

)
)
Plaintiff, )
)
vs. ) No. 16 MC 261
)
SUPPRESSED, ) Chicago, Illinois
) February 7, 2019
Defendant. ) 11:00 A.M.

TRANSCRIPT OF PROCEEDINGS - Motion
BEFORE THE HONORABLE YOUNG B. KIM, Magistrate Judge

APPEARANCES :

For the Government: HON. JOHN R. LAUSCH, JR.
219 South Dearborn Street
Chicago, Illinois 60604
BY: MR. AMARJEET SINGH BHACHU
MS. DEBRA BONAMICI

For the Intervenor: DENTONS US LLP
233 South Wacker Drive
Suite 5900
Chicago, Illinois 60606
BY: MS. NATALIE J. SPEARS
MS. RACHEL MARIE CANNON

PAMELA S. WARREN, CSR, RPR
Official Court Reporter
219 South Dearborn Street
Room 2342
Chicago, Illinois 60604
(312) 408-5100

NOTE: Please notify of correct speaker identification.
FAILURE TO SPEAK DIRECTLY INTO THE MICROPHONE MAKES PORTIONS
UNINTELLIGIBLE.

 

 
ow ON DOD UH FR W NY

N N NO N N NO FP FP FY BP BR BP BFP BP SP
ou Ft WwW NY fF OO HO WA NY BD ww KR W NY fF CO

 

 

(Proceedings held in open court:)

THE CLERK: 16M 261, USA versus Suppressed.

MR. BHACHU: Good morning, your Honor. Amarjeet
Bhachu and Debra Bonamici on behalf of the United States.

MS. BONAMICI: Good morning, your Honor.

MS. SPEARS: Good morning, your Honor. Natalie Spears
and Rachel Cannon from Dentons for Chicago Tribune, intervenor.

MS. CANNON: Good morning, your Honor.

THE COURT: Good morning.

Ms. Spears, let me ask you a question, and then I'll
ask some questions of the government. Why did you file the

motion under 16 MC 261? I just want to find out the factual

basis.

MS. SPEARS: Why did we file the motion?

THE COURT: No. Why did you file the motion in 16 MC
201? What connects the warrant supported -- in support of a --

the affidavit in support of a warrant. I get that part.

But why 16 MC 261? How did you find -- how did
you -- why 16 MC 261? That's my question.

MS. SPEARS: Yes. Our understanding is that this was
the case in which the search warrant had been issued.

THE COURT: So you -- take a look at 28-1, page 7, of
your motion.

Towards the bottom.

MS. SPEARS: 28?

 

 
Oo Oo NY DBD UH FP W NY F&F

Ny NO NO NO NO NO Fe B—e Re Be Ree Ee Ee RE llr lL
“ui ft WwW NY FP OO HO WA N HD OF BHR W NY KF OE

 

THE COURT: 28 dash 1. So it is your Exhibit A.

MS. SPEARS: Okay.

THE COURT: Page 7.

MS. SPEARS: Yes.

THE COURT: Do you see where it says federal search
warrant photo?

MS. SPEARS: Yes.

THE COURT: So I'm just trying to figure out, you say
your understanding is that warrant is connected to 16 MC
261. How did you get to that understanding?

It is not a trick question.

MS. SPEARS: Based on conversations with my client, we
understood that this was the case in which the warrant was
issued. I don't have any other information other than that.

THE COURT: Okay. Well, first, we need some factual
basis to say that this case, the issue you're raising, is
connected to 16 MC 261.

MS. SPEARS: Is there a different case that it is
connected to?

THE COURT: I'm asking the questions. So if you are
thinking -- if you are thinking that the federal search warrant
photo has this case number, I just need to know.

MS. SPEARS: My understanding is not based on that
photo, I can tell you that.

THE COURT: Oh, okay. Then I just need to know how

 

 

 
ow oO nN DO UU FF WS NY FF

NN NO NY NY NY + fF FP FP FP BP FF FP FY
uu BR WwW NY FP FO HO WA N DBD WH BRP W NY KF OO

 

 

you come to that understanding. That is all. It is a simple
matter. Okay?

So just go ahead and file a supplement to the motion
explaining how you get from these articles to 16 MC 261. Okay?

So is the government opposing the motion?

MR. BHACHU: Yes, Judge. And we'd appreciate an
opportunity to file a written response.

THE COURT: And how much time would you like?

MR. BHACHU: We'd ask for seven days, your Honor.

THE COURT: So let me ask you, Ms. Spears, when can
you supplement the motion with the additional information I'm
asking for?

MS. SPEARS: Ui --

THE COURT: Monday?

MS. SPEARS: Monday. Sure, Monday.

And we'd like an opportunity, obviously, to reply to
what —--

THE COURT: So the government --

MS. SPEARS: -- the government has --

THE COURT: So the government has until 2-19, since
2-18 is a holiday.

MS. SPEARS: Well, seven days would be the 14th.

THE COURT: Well, the government needs to see the
supplement as well, right?

So 2-11 is when you file the supplement.

 

 
oO ODO NN DOD HT BR W NY

N NN N KN KN Be Be Be Be eee eer rh
uo BF W NY FPF ODO WO DA N BHD NT BR W NY KF OC

 

 

And then I'm going to give the government a week from
that date, which puts us on February 19th.

So would you like until 2-26, Ms. Spears?

MS. SPEARS: Sure.

THE COURT: Okay. Anything else you wish to address?

MR. BHACHU: Your Honor, with regards to the
government's filings, we'd ask for permission to file them, our
response in part, under seal and ex parte to the extent we too
discuss matters that are not in the public record.

MS. SPEARS: Well, we would object to any sealing of
the argument or bases for further sealing in this case.

THE COURT: Can you go ahead and file the motion at
the same time, explain the situation, and I'll rule on the
motion.

So to the extent that you want to have portions
redacted, then I guess you ought to file two versions, one
public version and one redacted version, along with the motion
to seal -- file a sealed response.

MR. BHACHU: Very good, Judge.

THE COURT: Anything else?

MS. SPEARS: May I —-_

THE COURT: Yes.

MS. SPEARS: -- just ask one question? May I ask the
relevance of our understanding of the search warrant being

issued in this case given that --

 

 
wo OD nN DBD UH FP W NY

NY NY N NY NO NY fF fF BF FP FP FP FP FP FF
um BB W NY FP OO Ob DA NN DO WN HR W DN KF O

 

 

THE COURT: Ms. Spears, it is not a big deal. You say
you understand that this case is related to the warrant that's
being discussed.

MS. SPEARS: Right.

THE COURT: Just tell me how you come to that
understanding.

MS. SPEARS: Okay.

THE COURT: Okay. Thank you.

MR. BHACHU: Very good, Judge. Thank you.

(Which concluded the proceedings.)
CERTIFICATE

I certify that the foregoing is a correct transcript
from the digital recording of proceedings in the above-entitled
matter to the best of my ability, given the limitation of using

a digital-recording system.

/s/Panela S. Warren February 8, 2019
Official Court Reporter Date
United States District Court

Northern District of Illinois

Fastern Division

 

 
